Title: To George Washington from Henry Laurens, 6 November 1778
From: Laurens, Henry
To: Washington, George


  
    Sir
    [Philadelphia] 6th November [1778]
  
Since my last Letter under the 1st Instant I have had the honor of presenting to Congress Your Excellencies favors of the 29th and 31st Ulto together with the Papers which accompanied each the former is committed—Doctor Connelly’s case has been long submitted to a Committee and I am told a Report will be made very soon. I sent your Excellency’s Letter to him in Goal.
Inclosed with this Your Excellency will receive Copy of a Letter from the State of New Jersey without date, but it came to hand the 1st Instant. Congress desire you Sir, to consider the subject matter of that Letter and to take such Measures thereon as to you shall appear necessary.
I have by Order of Congress Commissioned Major Diricks by Brevet to rank Lieutenant Colonel. Captain Capitaine du Chesnoy to rank Major by Brevet. Both these Gentlemen are going to Europe immediately. I have the honor to be &c.
